Title: Questions Presented: Court of Vice Admiralty, Boston, March 1773
From: UNKNOWN
To: 


       Questions.
        1. Whether King James’s Letters patent to Lodowick Duke Lenox and others, are allowed to be good and sufficient to vest the lands thereby granted in the Grantees in Fee simple?
        2. Whether their grant to Bradford is also good, and sufficient to vest the lands thereby granted either in him and his heirs in fee simple, or in the Colony of New Plymouth so called, by virtue of the said grant and his surrender.
       
        3. Whether it is granted that there are now living lawfull heirs of the said Bradford.
        4. Whether it is contended, that private persons, mean private persons in opposition to Tenants in common or joint Tenants?
        5. Whether the Duke of Lenox et al. are to be considered as private persons within the meaning of the Charter and Statutes?
        6. If a mere Trespasser should cut Masts on land, which was indisputably the property of private persons before 1690, and was, by the King, prosecuted for the penalty could he legally, give in evidence, that the soil on which such trees grew, was the property of private persons before the 7 of October 1690, and thereby prevent the Statutes operating against him?
        7. If lands were duly granted to a private person or persons before 7 Octr. 1690 and one, not the Owner of such lands, should cut Masts on said lands, could the King by virtue of the Charter and Statutes recover said trees or masts?
        8. Whether the Council of Plymouth ever surrendered their patent, and when?
       9. Whether it is conceded that by force of the Charter or the Stat­utes, the Claimants are obliged to derive their title from a date prior to 7 October 1690?
      